CONTIUED EXAMINATION UNDER 37 C.F.R. §1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

DETAILED ACTION
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 10/27/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 10/27/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Gao in view of Kiraly does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1, 3-8, 10, 11, 13-17, 21, 23, 26, 30, 31, 32 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gao et al (U.S. Patent Pub. No. 9,589,374, hereafter referred to as Gao) in view of Kallenberg et al (NPL “Unsupervised Deep Learning Applied to Mammographic Risk Scoring”, IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 35, NO. 5, MAY 2016, hereafter referred to as Kallenberg).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 4, 7, 8, 10, 11, 14, 15, 16, 17, 21, 23, 26, 30, 31, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gao et al (U.S. Patent Pub. No. 9,589,374, hereafter referred to as Gao) in view of Kallenberg et al (NPL “Unsupervised Deep Learning Applied to Mammographic Risk Scoring”, IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 35, NO. 5, MAY 2016, hereafter referred to as Kallenberg)

Regarding Claim 1, Gao teaches a computer-aided method of segmenting regions in medical images, the method comprising:
receiving input data (col. 2 lines 5-7, Gao); 
analysing the input data by identifying one or more regions (col. 2 lines 9-11, Gao); 
determining one or more characteristics for the one or more regions in the input data (col. 7 line 40 – col. 3 line 15, Gao teaches using CAD system that segments medical images by identifying candidate locations.); and 
generating output segmentation data in dependence upon the characteristics for the one or more regions (col. 12 line 50-67, Gao teaches segmenting image data based second DCNN detection.).
Gao does not explicitly disclose wherein analyzing the input data is performed using one or more Fully Convolutional Networks (FCNs), wherein the one or more FCNs do not have dense layers, wherein a dense layer includes one or more neurons that receive input from each neuron of a previous layer.
 page 1423, section A. Overall Approach, Kallenberg teaches using the different convolutional layers that are used for input by the next unsupervised layers for feature detection and pooling.), 
wherein a dense layer includes one or more neurons that receive input from each neuron of a previous layer (page 1325, B. Multiscale Input Data, E. Parameter Setting and Model Selection, Kallenberg teaches the system that captures multiple layers over a period of time for mammographic images and then determine different patches for training patches sample across the whole dataset.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao to incorporate the convolution layer analysis, as a mid-processing step, that further analyzes imaging objects in the convolution layer that is taught by Kallenberg, to make the invention that capture medical images then performs feature extraction via convolution layers and then performs segmentation; thus, one of ordinary skilled in the art would be motivated to combine the references since these studies reach different conclusions on which texture features discriminate best; and, it is unclear if the published methods generalize to multiple datasets (paragraph 1322, Kallenberg).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


In regards to Argument 3, Gao in view of Kallenberg teaches wherein for each FCN comprises one or more convolutional layers and/or one or more hidden representations (col. 13 lines 2-40, Gao teaches using the layers for the convolution network.)  

In regards to Argument 4, Gao in view of Kallenberg teaches wherein the or each FCN comprises one or more hidden representations (the Examiner finds that claim does not define what “hidden representations” are therefore, the Examiner is allowed to interprets this limitation broadly, col. 13 line 3-65, Gao teaches capturing a binary image and then location candidate locations, which can be interpreted to be hidden representations.).  

In regards to Argument 7, Gao in view of Kallenberg teaches wherein the input data comprises medical image data and/or one or more Digital Imaging and Communications in Medicine (DICOM) files (col. 12 line 45-46, Gao teaches using DICOM files).  

In regards to Argument 8, Gao in view of Kallenberg teaches wherein the medical image data comprises one or more mammograms, the one or more regions comprises an anatomical region, and the anatomical region comprise at least part of a human breast area (col. 12 lines 30-31, Gao).  

In regards to Argument 10, Gao in view of Kallenberg teaches wherein the medical image data comprises a 4D tensor (paragraph 260, Golden).  

In regards to Argument 11, Gao in view of Kallenberg teaches the 4D tensor is of size (paragraph 260, Golden).

In regards to Argument 14, Gao in view of Kallenberg teaches wherein the output segmentation data comprises an overlay (col. 3 lines15-20, Gao).  

In regards to Argument 15, Gao in view of Kallenberg teaches wherein the overlay comprises a segmentation outline and/or probability map showing one or more locations of the one or more regions (col. 3 lines 15-20, Gao teaches that overlay points to the contour indicators.).  

In regards to Argument 16, Gao in view of Kallenberg teaches wherein voids within the segmentation outline are operable to be removed (col. 14 lines 5-32, Gao teaches removing the location of the outlines and determining if set A is empty and if it is the system moves on the second stage for segmentation.).

In regards to Argument 17, Gao in view of Kallenberg teaches one or more of generating one or more probability masks for the one or more regions converting one or more of the one or more probability masks to one or more binary masks, wherein the converting is performed by thresholding the probabilities (col. 13 lines 35-47, Gao); and removing one or more parts of the one or more binary masks with reference to an assigned threshold (col. 13 lines 35-47, Gao).  

In regards to Argument 21, Gao in view of Kallenberg teaches wherein the one or more binary masks are one or both of: upscaled to the original size of the input data; and/or stored in the form of a DICOM file (col. 12 lines 45-50, Gao).  

In regards to Argument 23, Gao in view of Kallenberg teaches wherein the one or more binary masks comprise one or more identifications of masses and/or calcifications (col. 13 lines 40-50, Gao), and the one or more regions comprises an anatomical region and/or a lesion (col. 14 lines 5-60, Gao).  

In regards to Argument 26, Gao in view of Kallenberg teaches wherein the input data comprises one or more patches and analysing the input data comprises (the Examiner interprets that “any combination of” means selecting at least two or more to make a combination): analysing the one or more patches of the input data through sliding windows (col. 15 line 52- col. 16 line 25); calculating a prediction score for each of the one or more patches; and determining an overall prediction score comprising a mean score across the one or more patches (page 1323-page 1325, Kallenberg).

Regarding Claim 30, Gao teaches a system for segmenting regions in medical images (col. 2 lines 1-67, Gao teaches capturing images for analyzing medical images.), the system comprising: 
a memory including instructions (col. 2 lines 1-10, Gao teaches the memory); 
one or more processors to execute the instructions to receive input data (col. 2 lines 5-7, Gao); 
col. 2 lines 9-11, Gao),
determine one or more characteristics for the one or more regions in the input data (col. 7 line 40 – col. 3 line 15, Gao teaches using CAD system that segments medical images by identifying candidate locations.); and 
generate output segmentation data in dependence upon the characteristics for the one or more regions (col. 12 line 50-67, Gao teaches segmenting image data based second DCNN detection.).  
Gao does not explicitly disclose wherein analyzing the input data is performed using one or more Fully Convolution Networks (FCNs), wherein the one or more FCNs do not have any dense layers, wherein a dense layer includes one or more neurons that receive input from each neuron of a previous layer.
Kallenberg is in the same field of art of mammographic feature detection. Further, Kallenberg teaches wherein analyzing the input data is performed using one or more Fully Convolution Networks (FCNs), wherein the one or more FCNs do not have any dense layers ( page 1423, section A. Overall Approach, Kallenberg teaches using the different convolutional layers that are used for input by the next unsupervised layers for feature detection and pooling.), 
wherein a dense layer includes one or more neurons that receive input from each neuron of a previous layer (page 1325, B. Multiscale Input Data, E. Parameter Setting and Model Selection, Kallenberg teaches the system that captures multiple layers over a period of time for mammographic images and then determine different patches for training patches sample across the whole dataset.).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 31, Gao teaches a computer program product including one or more non- transitory machine readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for segmenting regions in medical images, the process (col. 2 lines 1-67, Gao teaches image processing computer aided diagnosis system.) comprising: 
receiving input data (col. 2 lines 5-7, Gao); 
analysing the input data by identifying one or more regions (col. 2 lines 9-11, Gao),
determining one or more characteristics for the one or more regions in the input data (col. 7 line 40 – col. 3 line 15, Gao teaches using CAD system that segments medical images by identifying candidate locations.); and 
col. 12 line 50-67, Gao teaches segmenting image data based second DCNN detection.).
Gao does not explicitly disclose wherein analyzing the input data is performed using one or more Fully Convolution Networks (FCNs), wherein the one or more FCNs do not have any dense layers, wherein a dense layer includes one or more neurons that receive input from each neuron of a previous layer.
Kallenberg is in the same field of art of mammographic feature detection. Further, Kallenberg teaches wherein analyzing the input data is performed using one or more Fully Convolution Networks (FCNs), wherein the one or more FCNs do not have any dense layers (page 1323, section A. Overall Approach, Kallenberg teaches using the different convolutional layers that are used for input by the next unsupervised layers for feature detection and pooling.), 
wherein a dense layer includes one or more neurons that receive input from each neuron of a previous layer (page 1325, B. Multiscale Input Data, E. Parameter Setting and Model Selection, Kallenberg teaches the system that captures multiple layers over a period of time for mammographic images and then determine different patches for training patches sample across the whole dataset.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao to incorporate the convolution layer analysis, as a mid-processing step, that further analyzes imaging objects in the convolution layer that is taught by Kallenberg, to make the invention that capture medical images then performs feature extraction via convolution layers and then performs segmentation; 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


In regards to Claim 32, Gao in view of Kallenberg teaches wherein calculating the prediction score comprises: determining a probability that a given patch of the one or more patches is cancerous; and applying the determined probability to each pixel within the given patch (page 1324-page 1325, Kallenberg teaches pixels for patch sampling.).


Claims 5 & 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gao in view of Kallenberg in view of Golden et al (U.S. Patent Pub. No. 2018/0218497, hereafter referred to as Golden).

Regarding Claim 5, Gao in view of Kallenberg teaches neural network for segmenting medical images.
Gao in view of Kallenberg does not explicitly disclose the following wherein the or each FCN comprises one or more activation layers, the one or more activation layers comprising one or more rectified linear units (ReLU) and/or exponential linear units (ELU).
Golden is in the same field of art of segmenting medical images. Further, Golden teaches wherein the or each FCN comprises one or more activation layers, the one or more activation layers comprising one or more rectified linear units (ReLU) and/or exponential linear units the Examine reviewing the specification, determines that activation layer is a linear unit, which generates a probability mask or map, therefore, paragraph 43, Golden generates a probability map for each images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao in view of Kallenberg by incorporating the segmentation method that is taught by Golden, to make the invention that captures images and uses the neural network for segmentation that generates a probability maps; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for systems and methods which address some or all of the above-discussed shortcomings (paragraph 27, Golden).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Regarding Claim 6, Gao in view of Kallenberg teaches neural network for segmenting medical images.
Gao in view of Kallenberg does not explicitly disclose wherein for each FCN comprises one or more sigmoid activation layers and/or softmax functions for each region.
Golden is in the same field of art of segmenting medical images. Further, Golden teaches wherein the or each FCN comprises one or more sigmoid activation layers and/or softmax functions for the or each region (the Examine reviewing the specification, determines that activation layer is a sigmoid activation layer unit, which generates a probability mask or map, therefore, paragraph 43, Golden generates a probability map for each images.).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664